Sidney A. Fine, J.
Motion by the plaintiff for a temporary injunction and cross motion to dismiss the complaint will be considered together. The plaintiff is the superintendent of an apartment house. As a prerequisite of employment, she was granted the use and occupancy of an apartment. She became a member of a labor union. A dispute arose between the union and the defendant. She was discharged from her employment and required to surrender the apartment. An unfair labor proceeding has been instituted before the State Labor Relations Board. This case apparently is based on the same facts as Romanisky v. Siglon Realty Corp. (122 N. Y. S. 2d 171) wherein this court granted the temporary injunction and denied the cross motion to dismiss the complaint, basing the decision on Maguire v. Ardea Realty Corp. (279 App. Div. 904). Similar holdings have been made in Mattson v. Jarmag Realty Corp. (203 Misc. 375); Williams v. MacRose Realty Corp. (N. Y. L. J., May 24, 1957, p. 9, col. 5); Sugrue v. Shapiro (N. Y. L. J., June 7, 1957, p. 9, col. 3). Therefore, under these recognized precedents, the plaintiff’s application for a temporary injunction is granted and the cross motion to dismiss the complaint denied.
Settle order.